2 F.3d 1149
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald E. JONES, Plaintiff-Appellant,v.CITY OF ELIZABETH CITY, NORTH CAROLINA, Defendant-Appellee.
No. 92-2098.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 29, 1993.Decided:  August 18, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Elizabeth City.  Terrence W. Boyle, District Judge.  (CA-90-16)
Donald E. Jones, Appellant Pro Se.
Dewey Wallace Wells, Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Donald E. Jones appeals from the district court's orders granting summary judgment to Defendant on four claims and granting judgment as a matter of law to Defendant following a trial on the remaining claim in this employment discrimination action.  Our review of the record and the district court's opinion and orders discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Elizabeth City, No. CA-90-16 (E.D.N.C. Oct. 10, 1991;  Aug. 7, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED